— In a proceeding for the settlement of the voluntary account of Francis X. McCormack, as executor of the estate of Ambrose Casey, the respondent Alice Bolte, a beneficiary of the estate, appeals from an order of the Surrogate’s Court, Kings County (Bloom, S.), dated September 1, 1987, which denied her motion to dismiss that branch of the petition which sought a decree directing her to return to the petitioner funds which were allegedly distributed to her in error.
Ordered that the order is affirmed, with costs payable by the appellant individually.